Citation Nr: 0946005	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a chronic lumbosacral strain with moderate low 
back pain.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis (claimed as arthritis, all joints).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1961 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Veterans Law Judge in October 
2009.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

The issue of entitlement to a disability rating in excess of 
20 percent for a lumbosacral strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed chronic 
right knee disorder.  

2.  The Veteran did not suffer a disease or injury of the 
left knee during active military service.  

3.  The RO's October 2004 decision denying the Veteran's 
claim of service connection for rheumatoid arthritis was not 
appealed, and is therefore final.  

4.  Evidence received since the October 2004 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for rheumatoid 
arthritis and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  

2.  The criteria for establishing entitlement to service 
connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  

3.  The October 2004 rating decision denying service 
connection for the Veteran's claim of rheumatoid arthritis is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

4.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for 
rheumatoid arthritis remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was satisfied by, collectively, way 
of a letters sent to the Veteran in March 2006 and August 
2006 that fully addressed all notice elements.  The March 
2006 letter was also sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The March 2006 
letter also included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Specifically, the Veteran was informed 
that his claim was previously denied for lack of evidence 
showing that rheumatoid arthritis manifested during, or as a 
result of, his military service.  

Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the August 2006 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a 
VA examination for his rheumatoid arthritis.  However, VA is 
not required to provide an examination in this case.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Therefore, 
since the Board has concluded that the Veteran failed to 
submit new and material evidence in this case, no further 
discussion is required relating to VA's duty to provide an 
examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in September 1981, October 2004, May 2006, and 
April 2009, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records have also 
been incorporated into the claims file.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Knee Disorder

The Veteran contends that he is entitled to service 
connection for a right knee disorder.  However, the 
preponderance of the evidence demonstrates that the Veteran 
does not have a current right knee disorder that manifested 
during, or as a result of, active military service.  As such, 
service connection is not warranted.  

The Veteran's service treatment records indicate that the 
Veteran did not suffer a chronic right knee injury during his 
active military service.  The only evidence of a right knee 
injury is an August 1963 in-service treatment note.  
According to the record, the Veteran suffered a right knee 
contusion with no evidence of severe injury.  The Veteran was 
treated with an Ace bandage and placed on light duty for 5 
days.  The evidence demonstrates that the Veteran was seen in 
September 1963 complaining of continued problems with his 
right knee.  Treatment records note that the Veteran did 
still have some swelling.  An X-ray was taken in September 
1963 which revealed no defect of the right knee.  Rather, it 
was concluded that the Veteran had a weak right quadriceps 
muscle and he was treated with quadriceps exercises.  There 
is no further medical evidence regarding the right knee 
during the Veteran's active military service, and according 
to his November 1980 retirement examination, his lower 
extremities were normal upon separation and the Veteran did 
not report having any knee problems in his report of medical 
history associated with this examination.  Therefore, the 
Veteran's service treatment records suggest that the 
Veteran's 1963 right knee contusion was an acute and 
transitory injury that resolved prior to the Veteran's 
separation from active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has not suffered from chronic right knee 
symptomatology since his separation from active duty.  After 
his separation from active duty, the Veteran was afforded a 
VA examination in September 1981.  Examination of the 
musculoskeletal system revealed very slight tenderness over 
the lumbar spine.  The examiner noted that the Veteran could 
squat without any disability or pain and that there was no 
evidence of swelling in any of the joints.  The examiner 
concluded that the Veteran had mild lower back pain with no 
other joint involvement.  

Subsequent treatment records indicate that the Veteran 
continued to have a normal right knee.  A February 2003 
private treatment record described the Veteran's knees as 
"boggy."  No actual diagnosis of a right knee disorder was 
assigned at this time, and according to a February 2004 
private record from the Musculoskeletal Institute, the 
Veteran had full range of motion in his extremities with no 
tenderness.  

The record also contains a copy of a magnetic resonance image 
(MRI) performed in December 2005.  However, the MRI report 
does not indicate which knee was being studied.  According to 
the radiological report, the Veteran fell on his knee.  The 
radiologist concluded that there was a dramatic abnormal 
appearance to the knee that was consistent with rheumatoid 
arthritis with markedly hypertrophied synovium.  The MRI also 
notes that there was a large mass in the knee.  However, it 
is entirely unclear as to which knee this MRI was 
referencing.  

Subsequent evidence suggests that if the above MRI did in 
fact reference the Veteran's right knee, he did not have a 
chronic disorder of the right knee in December 2005.  The 
Veteran was afforded a VA examination of his joints in April 
2009.  The examiner concluded that there was no degenerative 
arthritis of the Veteran's right knee, and that he had 
flexion to 120 degrees and normal extension without pain.  
The examiner diagnosed the Veteran with a resolved right knee 
strain that no longer existed.  Since the examiner concluded 
that the Veteran did not have a current disorder of the right 
knee, an opinion as to etiology was not provided.  

The Veteran was also afforded a VA spine examination in May 
2006.  While this examination was not for the Veteran's right 
knee, the examiner did note that the Veteran suffered from 
difficulty ambulating as a result of his acute synovitis of 
the right knee.  Therefore, this evidence adds support to the 
April 2009 VA examiner's conclusion that the Veteran did not 
suffer from a chronic right knee disorder, as it was 
classified as "acute" upon examination in May 2006.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  The Veteran's service treatment records 
suggest that he did not incur a chronic right knee disorder 
during his military service.  Additionally, there is no post-
service evidence of a right knee disorder until, at the 
earliest, February 2003, when his knees were classified as 
"boggy."  When considering whether or not to grant a claim 
for service connection, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
right knee disorder for approximately 22 years after 
separation from service tends to establish that the Veteran 
has not had chronic symptomatology since his separation from 
active duty.

Finally, of particular significance is the April 2009 VA 
examiner's conclusion that the Veteran does not currently 
suffer from a right knee disorder.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a 
medical diagnosis of a right knee disorder, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  While the evidence does indicate that the 
Veteran had acute synovitis of the right knee at the time of 
filing his claim, subsequent medical records demonstrate that 
this condition has resolved.  Furthermore, the preponderance 
of the evidence of record demonstrates that this acute 
condition did not manifest during, or as a result of, the 
Veteran's active military service.  

The Board recognizes that the Veteran believes he suffers 
from a right knee disorder that is associated with his 
military service.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran is not competent to diagnose himself 
with a right knee disorder.  The Board recognizes that as a 
lay person, the Veteran is competent to testify to matters 
that are subject to lay observation.  As such, the Veteran is 
competent to testify to experiencing right knee pain.  
However, pain alone is not a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, while the Veteran's testimony regarding 
pain is competent evidence, it does not demonstrate that the 
Veteran has a current right knee disability for which service 
connection may be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder must be 
denied.



Left Knee Disorder

The Veteran contends that he is entitled to service 
connection for a left knee disorder.  However, the Veteran's 
service treatment records do not demonstrate that the Veteran 
suffered an injury to the left during his active military 
service.  As there is also no other evidence suggesting that 
the Veteran's current left knee complaints are related to his 
military service, service connection is not warranted.  

The Veteran's service treatment records are silent regarding 
treatment for, or complaints of, left knee pain.  According 
to his November 1980 retirement examination, his lower 
extremities were normal upon separation and the Veteran did 
not report having any knee problems in his report of medical 
history associated with this examination.  Therefore, there 
is no evidence of an injury or disease of the left knee 
during the Veteran's active duty.  

As already indicated, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that the Veteran has suffered from chronic 
symptomatology of the left knee since his separation from 
active duty.  After his separation from active duty, the 
Veteran was afforded a VA examination in September 1991.  
Examination of the musculoskeletal system revealed very 
slight tenderness over the lumbar spine.  The examiner noted 
that the Veteran could squat without any disability or pain 
and that there was no evidence of swelling in any of the 
joints.  The examiner concluded that the Veteran had mild 
lower back pain with no other joint involvement.  

The Veteran was seen with complaints of left knee pain in 
January 1983.  The Veteran noted that he had left knee pain, 
especially at night, for the past two weeks.  The examiner 
noted that there was no known trauma to the left knee, and 
that there was no deformity, edema, effusion or giving out.  
The examiner also concluded that the Veteran had full range 
of motion of the left knee at this time.  The Veteran was 
diagnosed with left knee pain of unknown etiology, 

Subsequent treatment records do not suggest that the Veteran 
suffered from chronic left knee symptomatology after January 
1983.  A February 2003 private treatment record described the 
Veteran's knees as "boggy."  There is no evidence of 
chronic left knee symptomatology for the 20 years between 
these two records.  In December 2005, an MRI indicated a 
dramatic abnormal appearance to the knee that was consistent 
with rheumatoid arthritis with markedly hypertrophied 
synovium.  However, as already noted, the MRI does not 
indicate which knee it was referring to.  In March 2006, the 
Veteran was seen on an outpatient basis by VA with complaints 
of left knee pain and low back pain.  The treatment record 
notes that an MRI revealed a fibrous tumor of the left knee 
and that the Veteran would be seen by an outside orthopedist 
for this condition.  No opinion was offered suggesting that 
this condition was in any way related to the Veteran's 
military service.  X-rays taken during the Veteran's April 
2009 VA examination revealed that the left knee had undergone 
a total knee replacement.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to service connection for a left knee 
disorder.  While the evidence of record demonstrates that the 
Veteran has a current disorder of the left knee, a current 
disease or injury is not in and of itself sufficient to 
warrant a grant of service connection.  There must also be 
evidence of an in-service disease or injury, and medical 
evidence linking the Veteran's current disability to this in-
service disease or injury.  In the present case, there is no 
evidence to suggest that the Veteran suffered an injury of 
the left knee during military service.  Also, there is no 
evidence of chronic left knee symptomatology since the 
Veteran's separation from active duty.  

The record does reflect an isolated incident of left knee 
pain in 1983.  However, there is no further evidence of left 
knee problems until February 2003, which is approximately 23 
years after the Veteran's separation from service.  Again, 
when considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson, 12 Vet. App. 
at 459 (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
As such, service connection is not warranted.  

The Board recognizes that the Veteran believes he has a left 
knee disorder that is related to his military service.  
However, as previously outlined, as a lay person, the Veteran 
is not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  

The Veteran has also indicated that he believes his left knee 
disorder is secondary to his right knee disorder or his 
rheumatoid arthritis.  However, as discussed in the other 
sections of this opinion, the Veteran is not entitled to 
service connection for a right knee disorder or rheumatoid 
arthritis.  Therefore, without addressing the merits of this 
claim, since the Veteran is not service-connected for these 
conditions, he is not entitled to service connection for any 
disorders that may arise as secondary to them.  See 38 C.F.R. 
§ 3.310(a).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left knee disorder must be 
denied.  

New and Material Evidence to Reopen a Claim for Rheumatoid 
Arthritis

Relevant Laws and Regulations

In June 2006, the RO denied the Veteran's request to reopen 
his claim of entitlement to service connection for rheumatoid 
arthritis.  As previously discussed, irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disorder.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  



Facts and Analysis

The Veteran was denied service connection for rheumatoid 
arthritis in an October 2004 rating decision.  The RO 
recognized that the Veteran was currently being treated for 
rheumatoid arthritis.  However, the RO denied the Veteran's 
claim because there was no evidence suggesting that the 
Veteran's rheumatoid arthritis manifested during, or as a 
result of, his military service.  Therefore, for the evidence 
to be material in this case, it must address this 
unestablished fact.  

Having reviewed all of the evidence of record, the Board 
finds that none of the evidence received by VA since the 
October 2004 rating decision addresses this evidentiary 
deficiency.  VA received a letter from a private physician 
with the initials M.D.T. dated August 2006.  According to Dr. 
T, the Veteran suffered from low back pain since military 
service, but his rheumatoid arthritis had been more recently 
diagnosed.  This evidence does not suggest that the Veteran's 
arthritis manifested during his military service, but rather 
indicates that his diagnosis was made after separation from 
active duty since it was diagnosed "more recently."  As 
such, this evidence is not material to the Veteran's claim.  

The record also contains a multitude of VA outpatient 
treatment records spanning from September 2003 to March 2009 
showing that the Veteran is currently being treated for 
rheumatoid arthritis.  However, this fact is not in dispute, 
as the RO recognized in its October 2004 rating decision that 
the Veteran had a current diagnosis of rheumatoid arthritis.  
Also, a May 2008 VA outpatient treatment record notes that 
the Veteran had suffered from rheumatoid arthritis for the 
past six years, again suggesting that this condition did not 
manifest during the Veteran's military service, or within one 
year of his separation from active duty in 1981.  Therefore, 
these records do not provide new and material evidence.  

Finally, the record contains a VA examination of the 
Veteran's spine from May 2006.  Upon reviewing the Veteran's 
past medical history, the VA examiner noted that the Veteran 
had a positive history of rheumatoid arthritis that began in 
2001 and was being treated with Celebrex and Methotrexate.  
This evidence further suggests that the Veteran's rheumatoid 
arthritis did not develop within one year of his separation 
from active duty, and as such, is not material to the 
Veteran's claim.  

The only other evidence submitted in support of the Veteran's 
claim was his testimony provided at his October 2009 hearing.  
According to the Veteran, he believed his rheumatoid 
arthritis began as a result of a traumatic event in service, 
such as his in-service back injury or knee injury.  However, 
the Veteran's contention that his rheumatoid arthritis was 
related to his military service was already well established 
at the time of the October 2004 rating decision.  This 
evidence is, therefore, not new.  

In summary, VA has received no new and material evidence 
since the prior denial of the claim suggesting that the 
Veteran's rheumatoid arthritis was incurred in service or is 
secondary to a service-connected disability.  Private medical 
records and VA outpatient treatment records establish that 
the Veteran has been treated for arthritis since the prior 
denial of October 2004.  However, none of these records 
suggest a possible relationship between the Veteran's 
arthritis and his military service or his service-connected 
disabilities.  Rather, they suggest that the Veteran's 
rheumatoid arthritis had its onset several decades after his 
separation from active duty.  On the whole, the new evidence 
received does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  Therefore, 
VA has received no new and material evidence in this claim, 
and the Veteran's claim of service connection for rheumatoid 
arthritis will not be reopened.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for rheumatoid arthritis remains 
denied.  




ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
rheumatoid arthritis is not reopened.  


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
chronic lumbosacral strain with moderate low back pain.  
During his October 2009 hearing, the Veteran testified 
extensively as to why he believed his most recent VA spine 
examination of April 2009 was inadequate.  The Veteran 
testified that he was taking pain medication throughout the 
examination period, and as a result, his pain was masked to 
the examiner.  Additionally, the Veteran testified that no 
actual instruments, such as a goniometer, were used to 
determine the range of motion of his thoracolumbar spine.  In 
light of these allegations, the Board finds that the Veteran 
should be provided with the opportunity to appear for a new 
VA examination.  

Furthermore, the Veteran testified during his October 2009 
hearing that his service-connected spine disability had 
worsened since his last VA examination.  The Veteran reported 
that his pain medications had been doubled as a result of a 
considerable increase in his back pain.  The Veteran also 
testified that he believed his range of motion had 
deteriorated since he was originally granted a 20 percent 
disability rating.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that 
there has been a material change in disability or that the 
current rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected lumbar spine disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's lumbar spine 
disability, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  
Proper instrumentation must be used when 
determining the Veteran's range of motion.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


